Title: To John Adams from Jonathan Edie, 29 May 1800
From: Edie, Jonathan,Gantner, Jacob
To: Adams, John



Sir
May 29th 1800.

The Corporation and inhabitants of the Borough of York, beg leave to express the pleasure they feel upon the arival of the Chief Magistrate of the Union. Your Presence strongly renews in our grateful remembrance, your many, faithfull and important public services, and while we are gratifyed with beholding you amongst us, permit us to express our gratefull feelings, excited by a justly appreciating sence, of those virtues, that patriotism and integrity, which has rendered you a most distinguished blessing, and benefactor, to your Country. As your past life has been so successfully devoted to the service of the American People, it is our fondest hope that Heaven may long continue it to add still more to the happiness and respectability of that Republic which you have been so greatly instrumental in raising Accept of our warmest wishes for your personal welfare and safe return.



Jno. EdieJacob GantnerBurgesses